NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 28 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GLENFORD PRINCE, AKA Dwayne                     No.    14-72465
Stewart,
                                                Agency No. A045-876-676
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 21, 2019**

Before: THOMAS, Chief Judge, FRIEDLAND, and BENNETT, Circuit Judges.

      Glenford Prince, a native and citizen of Jamaica, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Prince’s untimely motion to

reopen his claim for deferral of removal under the Convention Against Torture

(“CAT”) because Prince failed to establish prima facie eligibility for relief to

qualify for an exception to the time limitation for motions to reopen. See 8 C.F.R.

§ 1003.2(c)(3)(ii); Cano-Merida v. INS, 311 F.3d 960, 966 (9th Cir. 2002) (no

abuse of discretion in denying motion to reopen where petitioner did not establish

prima facie eligibility for CAT relief).

      We reject Prince’s contention that the BIA violated his due process rights.

See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on

a due process claim).

      PETITION FOR REVIEW DENIED.




                                           2                                   14-72465